Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-11 of U.S. Patent No. 10879307 (Hereinafter Pat-307). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1. The claims 1-3 of Pat-307 discloses the claim 1. Pat-307 recites spin-orbit-torque (SOT) magnetic device whereas the instant application recites magnetic random access memory (MRAM) but they are not patentably distinct from each other.

Regarding claim 2. The claims 1-3 of Pat-307 discloses the claim 2.



Regarding claim 9. The claims 1 and 10-11 of Pat-307 discloses the claim 9. Pat-307 recites spin-orbit-torque (SOT) magnetic device whereas the instant application recites magnetic random access memory (MRAM) but they are not patentably distinct from each other.

Regarding claim 16. The claims 1-2 of Pat-307 discloses the claim 16. Although the claim 16 recites method of manufacturing a spin-orbit-torque (SOT) magnetic device whereas the Pat-037 recites spin-orbit-torque (SOT) magnetic device, the instant application merely recites ‘forming’ the same layer(s) and/or structure recited in the Pat-037 without distinctive forming steps or forming method. Thus, the claims 1-2 of Pat-307 necessarily discloses the claim 16. Therefore, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 1-20 would be allowable if overcome the nonstatutory double patenting rejections. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a diffusion barrier layer disposed between the bottom metal layer and the first magnetic layer, the diffusion barrier layer and the first magnetic layer includes a same element, and an atomic percentage of the same 

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “an intermediate metal layer disposed between the spacer layer and the second magnetic layer; and a diffusion barrier layer disposed between the bottom metal layer and the first magnetic layer, the intermediate metal layer is made of magnesium”.

Regarding claim 16. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “method of manufacturing a spin-orbit-torque (SOT) magnetic device; forming a diffusion barrier layer between the first magnetic layer and the bottom metal layer, the diffusion barrier layer and the first magnetic layer includes a same element”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826